Citation Nr: 1759394	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected psychiatric disability with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to March 2004, October 2004 to December 2005, and March 2008 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran had been scheduled for a hearing before an RO hearing officer    in December 2012, he cancelled that hearing on the day scheduled.  The hearing request is deemed withdrawn.  
 

FINDING OF FACT

The evidence preponderates in favor of the Veteran's service-connected psychiatric disability with alcohol abuse having aggravated the Veteran's GERD.  


CONCLUSION OF LAW

The requirements for establishing service connection for GERD on a secondary basis have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be established on a secondary basis for a disability which  is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he should be service connected for his GERD based     on its having been permanently increased in severity by his service-connected psychiatric disability.

The claims file contains medical reports by treating VA physician R. L. in April 2014, by treating VA psychiatrist C. J. in September 2013, by treating private  family physician J. K. in September 2013, and by treating VA gastroenterologist     J. D. in August 2013.  These statements and reports are all generally supportive      of the Veteran's psychiatric disorder having aggravated his GERD.  The record reflects that the Veteran's GERD has increased in severity, as reflected by changes in findings between upper endoscopies conducted in March 2010 and March 2014.  The most probative of these letters are that provided by the VA gastroenterologist   in August 2013 and the family physician J. K. in September 2013.  The VA gastroenterologist, who informs of treating the Veteran since January 2010 and       of the Veteran's significant gastrointestinal symptoms, provides a clear opinion    that the Veteran's PTSD aggravated his GERD beyond its natural progress.  

Similarly, J. K., in his September 2013 medical opinion letter, informs that he has treated the Veteran since 2006.  The physician provides an account that the Veteran had been treated for GERD and gastritis since the Veteran's return from Operation Iraqi Freedom, and that upon the Veteran's subsequent return from deployment in Afghanistan in 2008 his symptoms had worsened, "with increased severity, frequency, and duration."  Dr. J. K. then provides the following opinion:

In summary, [the Veteran] has continued GERD and gastritis which is caused by increased gastric acidity triggered by stress from his underlying service-connected Post-Traumatic Stress Disorder.  Moreover, the extent of his GERD is aggravated by his PTSD beyond the natural progression of this disease.  In addition, if he    did not suffer from PTSD (and the physiologic stress imposed by it on his body), he would not have GERD that was unresponsive to therapy.

These opinions stand in contrast to a VA gastroenterology examination and opinion from June 2013 obtained to address the Veteran's claim.  This VA examiner opined that it was not at least as likely as not that the Veteran's GERD was caused by his PTSD because "PTSD is not an established risk factor of GERD." The VA examiner additionally noted that the Veteran's VA treatment records did not document any alcohol abuse. The examiner also reviewed a prior upper endoscopy conducted in March 2010 which did not reveal significant esophageal disease process or a hiatal hernia, or more than diffuse mildly erythematous mucosa of the stomach.  

The VA examiner provided an addendum in September 2013 following review      of additional records of treatment reflecting alcohol intake.  She added, "Veteran abuses alcohol intermittently and his intermittent alcohol abuse does not cause permanent aggravation of his GERD."

In contrast to the June VA examiner's blanket assertion of PTSD not being a "risk factor of GERD," the Veteran in June 2016 submitted medical literature informing of effects of stress and mood disorders on upper gastrointestinal functioning and disease processes, including GERD.  Additionally, a more recent upper endoscopy conducted in March 2014 was found to reveal a small hiatal hernia, abnormal esophagus, and gastritis, thus changing the disease picture from that upon which    the June 2013 VA examiner based her opinion.  

While the record could be additionally developed, the Board finds the weight of the evidence is at least in equipoise as to whether the Veteran's GERD is aggravated   by his service-connected psychiatric disability with alcohol abuse.  Service connection is thus warranted on this basis.  38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for GERD is granted on a secondary basis. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


